UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
PTaintiffts)

Vv. Civil Action No: 3:49-ev-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s} ° °

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS SFATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000,

Maurice A. Jones who is Defendant
{Name of party you represent) - (Plaintiff/Cefendant)

 

 

makes the following disclosure:

1, Is the party a publicly held corporation or other publicly held entity?
[_]¥es EX]No

2, Does the party have any parent corporations?

[Yes PX}No

lf yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stack owned by a publicly held corporation or other publicly held entity?

[ }Yes [x]No

If yes, identify all such owners:

4, Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the won N
es <]}No

If yes, identify all such owners:

5. Is the party a trade association?
[_]Yes [x]No
lfyes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

BA SF MA July 14, 2019

Lo Signature) ~~~ ° {Date}

 

 
